ORDER OF DISMISSAL
The Chief Justice of the Navajo Nation having reviewed the above captioned appeal pursuant to Title 7, Section 801 of the Navajo Tribal Code, makes the following findings:
1. That a certified copy of the Judgment and Mittimus from Case Number SR-CR-104-80 was not attached to the Notice of Appeal pursuant to Rule 2 of the Navajo Court Rules of Appellate Procedure; and
2. That there is no certification on the Notice of Appeal that service was made upon the opposing party or his counsel of record by personal service or by certified mail pursuant to Rule 6(a) of the Navajo Court Rules of Appellate Procedure.
IT IS, THEREFORE, HEREBY ORDERED that the above captioned appeal be DISMISSED for failure to comply with Rule 2 and Rule 6(a) of the Navajo Court Rules of Appellate Procedure.